Citation Nr: 1639607	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling prior to February 3, 2016, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
May 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  The VA Regional Office (RO) in Newark, New Jersey currently has jurisdiction of this matter.

In June 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO in connection with his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  A transcript of this hearing is associated with the claims file.  To the extent his testimony also concerned the symptoms and impairment he was experiencing at that time, the Board has considered such in adjudicating the claim for an increase.
	
In September 2015, the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 30 percent disabling for his service-connected PTSD for further development and readjudication.  The Board finds substantial compliance with its remand instructions, so the Board may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  Upon readjudication in March 2016, a staged rating of 50 percent was awarded effective February 3, 2016, so the Board has re-characterized the issue to reflect that development.

The Veteran's representative, in June 2016 (subsequent to the most recent supplemental statement of the case), indicated that he was satisfied with the higher, 50 percent rating granted in the March 2016 decision and which is effective February 3, 2016.  The Board finds the June 2016 communication from the Veteran's representative to be an explicit, unambiguous limitation of his appeal to the assigned rating for his PTSD (30 percent) prior to February 3, 2016.  See 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).

The issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The evidence of record has raised the issue and, moreover, the Veteran's representative explicitly argued entitlement to TDIU in the September 2016 Informal Hearing Presentation.  The Board will take jurisdiction of the issue under Rice.

The issue of entitlement to service connection for prostate cancer, including as due to exposure to chemicals at Camp Lejeune, has been raised by the record in a February 2016 VA Form 21-526b (Supplemental Claim).  The record reflects that the Agency of Original Jurisdiction (AOJ) is aware of the claim and has begun development, but has not adjudicated it.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to February 3, 2016, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as:  impairment of short-term memory; anger; anxiety; depressed mood; and difficulty in establishing effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent prior to February 3, 2016, for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, a May 2009 notice letter was provided to the Veteran prior to the initial adjudication of his claims in May 2012.  The letter was in connection with another claim, but contained attachments explaining what the evidence must show for an increased evaluation, the assistance the VA would provide, how the Veteran could help, and how VA determines disability ratings.  He has since received additional notice regarding the elements of his claims, including how effective dates are assigned and disability ratings determined.  Pursuant to the Board's remand, a December 2015 development letter was also sent to the Veteran.  The contents of the notice provided to the Veteran fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any additional relevant records, so the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA provided relevant examinations in August 2004, January 2012, and February 2016.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran and his representatives have not identified any deficiency in the examinations, nor have they otherwise suggested the examinations were inadequate.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  General Legal Standards

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

III.  Increased Rating:  PTSD

VA has assigned an initial evaluation of 30 percent disabling under Diagnostic Code 9411 for the Veteran's service-connected PTSD.  He was assigned a staged, 50 percent rating effective February 3, 2016.  As noted in the Introduction, the Veteran's remaining dispute is limited to the initial, 30 percent rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. anxiety or anger); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his mental health symptoms.  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Medical Evidence

The most pertinent medical evidence consists of the VA examinations performed specifically to evaluate the severity of his PTSD.

The Veteran was initially examined with respect to his acquired psychiatric disorder (PTSD with mood disorder) in August 2004.  The Veteran reported a fear of water, dreams of drowning, hypervigilance, irritability, and intrusive thoughts about service.  The Veteran had been getting treatment for anxiety for roughly five (5) years.  The examiner noted that the symptoms "seem to be mild to moderate in nature."  The Veteran had a neutral mood, appropriate affect, normal speech, no perceptual problems, normal thought process and content, no suicidal or homicidal ideation, fair insight and judgment, and fair impulse control.  The Veteran spent his time gardening, fixing furniture, and socializing with friends and members of the VFW and Elks Club.  The examiner noted the Veteran was married, able to work, and had a supportive social network.  The examiner diagnosed PTSD and assigned a GAF of 65 for "mild to moderate symptoms."  The examiner opined that the Veteran's symptoms did not prevent employment.

In January 2012, the Veteran underwent another VA examination with respect to his PTSD.  The examiner reviewed the entire claims folder (including letters from the Veteran's wife and a fellow Marine) and examined the Veteran.  The examiner diagnosed PTSD and noted "a specific phobia of water" that was "subsumed under his PTSD diagnosis."  The examiner opined that the Veteran's diagnosed PTSD (including the water phobia) caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The January 2012 examiner reviewed each of the DSM-IV criteria for PTSD, concluding they were met.  For example, the Veteran experienced traumatic events that involved intense fear, helplessness or horror and that involved actual or threatened death or serious injury.  He also re-experienced the traumas, had persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal (including irritability or outbursts of anger), with symptoms resulting in clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner identified the Veteran's symptoms as anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, obsessional rituals which interfere with routine activities, persistent restlessness, need to stay busy, and occasional confrontations with others due to his reactivity.  

Most recently, the Veteran was examined in February 2016.  The examiner reviewed the Veteran's medical, social, and occupational history.  Based on a review of the medical records, he noted that the Veteran's symptoms had "continued to follow a negative trend in terms of an increase in the duration and severity of his symptoms" since 2012.  The most significant symptoms during that period, according to the examiner, were negative alterations in mood (i.e. depression, anger) which the examiner identified as emerging symptoms of periodic suicidal ideation which seem to be triggered by winter months.  The examiner noted, however, that the Veteran denied specific plans, preparatory behaviors, or attempts (aborted or interrupted), though he continued to endorse non-specific thoughts of suicide 2-3 times per week.

The examiner noted an impaired ability to maintain effective relationships with decreased ability to enjoy or participate in social activities and impaired functioning in an occupational setting, both due to: recurrent episodes of depressed mood, with flattened affect, negative thinking patterns and non-specific suicidal ideation triggering isolative and avoidance behaviors and impairing his ability for effective and adapting coping; impaired impulse control with frequent episodes of verbal outbursts without physical violence; decreased concentration due to intrusion symptoms, depressed mood, and ruminative thinking patterns; acute periods of anxiety, hypervigilance, and hyperarousal; and, chronic sleep problems due to recurrent and distressing dreams related to his service.

The examiner identified the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner indicated there was no evidence of tangential thought processes, loose associations, or psychotic symptoms including auditory/visual hallucinations, paranoid ideation, or ideas of reference.  The examiner indicated there were no symptoms other than those listed.

The competent medical evidence of record also includes treatment records.  The treatment records include GAF scores from 50 to 65.  See, e.g., February 2008 VA Mental Health Note (GAF 55 with positive PTSD screen); March 2008 VA Mental Health Note (GAF 50 and noting main problems as insomnia and nightmares; also documenting anxiety and a PTSD diagnosis); June 2008 Mental Health Note (GAF 50); November 2008 VA Mental Health Note (GAF 65;  mood anxious; denied suicidal ideation, auditory/visual hallucinations); June 2009 VA Mental Health Note (GAF 65); August 2010 VA Mental Health Treatment Note (GAF 54-59); August 2011 VA Mental Health Treatment Note (GAF 54-62); August 2012 VA Mental Health Note (GAF 54); June 2013 VA Outpatient Note (GAF 55); August 2013 VA Mental Health Note (GAF 53).  These GAF scores are consistent with mild to moderate symptoms.
	
Similarly, the symptoms described in the treatment records are generally consistent with the VA examinations and primarily note anxiety, depressed mood, and nightmares, but, generally, document the absence of suicidal ideation, delusions, hallucinations, serious impairments in thought processes, impairment in judgment, periods of violence, and the like.  See, e.g., January 2010 VA Mental Health Note (noting baseline symptoms of PTSD and denial of suicidal ideation, aggressive thoughts; mood anxious); August 2010 VA Mental Health Treatment Note (noting baseline symptoms of PTSD and denial of suicidal ideation, aggressive thoughts; mood mildly anxious); April 2011 VA Mental Health Risk Assessment ("Pt displays no evidence of ideation."); August 2011 VA Mental Health Treatment Note (diagnosing PTSD and noting symptoms of anxiety); December 2011 VA Mental Health Note (baseline PTSD symptoms, sleep impaired due to disturbing nightmares, no suicidal ideation); February 2012 VA Mental Health Note (same); August 2012 VA Mental Health Note (mildly anxious, no delusions, no suicidal ideation, no hallucinations); August 2013 VA Mental Health Note (noting Veteran reports worsening symptoms, including increased anger, insomnia with nightmares, dysphoric mood, but no delusions, hallucinations); February 2016 VA Mental Health Note ("Mood was mildly depressed, denied suicidal/homicidal ideation/intent. Veteran continues to have nightmares of past trauma every week. He also has not had any contact with his son in years due to the conflict that they had many years ago. The conflict with his son has been affecting his mood as he often feels isolated from all the family functions that he chooses not to go to because his son will be there."); March 2016 VA Mental Health Note ("anger and irritability under control"; mood neutral, denied hallucinations, suicidal/homicidal thoughts/intents/plans); March 2016 VA Mental Health Note ("Mood was mildly depressed"; strained relationship with son is a source of depression); May 2016 VA Mental Health Note ("major trigger for his anxiety remains his conflict with his [son]."); April 2016 VA Mental Health Note (denied suicidal/homicidal ideation; mood mildly depressed; nightmares).

Analysis: Period Prior to February 3, 2016

The August 2004 and January 2012 VA examinations support the currently assigned 30 percent disability rating.  The August 2004 VA examiner described the symptoms as "mild to moderate", noted significant social activities, and noted that the Veteran was married, able to work, and had a supportive social network.  The symptoms identified were suggestive to the Board of symptoms typical of the 30 percent criteria (e.g. chronic sleep impairment / nightmares, suspiciousness / hypervigilance, depressed mood, anxiety).  The examiner's description of his overall impairment and assignment of a GAF of 65 are also suggestive of and consistent with a 30 percent rating.

The Board recognizes that subsequent treatment records contain lower GAF scores (fluctuating between the low and high ends of moderate), but the symptoms and resulting impairments described in those treatment records are, again, consistent with the mild to moderate impairments contemplated by the 30 percent criteria.  For example, the primary symptoms identified tend to be chronic sleep impairment due to nightmares, anxiety, and depressed mood.  These are all symptoms included in the 30 percent criteria.

As the Veteran's representatives argue, there are some references to thoughts of suicide in the treatment records.  See September 2016 Informal Hearing Presentation.  For example, a January 2016 VA Mental Health Note does indicate that the Veteran had passive suicidal thoughts without intent when he had to spend Christmas by himself.  See January 2016 VA Mental Health Note ("Denied current suicidal/homicidal ideation/intent"; "experienced passive suicidal thoughts during Christmas...denied any intent at that time").  However, the Board notes that while the Veteran's representatives argue that the January 2012 VA examination indicates the presence of suicidal ideation, the examiner did not check the box for suicidal ideation and the report otherwise fails to indicate any clinically significant suicidal ideation.  The VA examiner's failure to identify suicidal ideation as a symptom is consistent with the many treatment records from 2004 to 2016 specifically indicating an absence of suicidal ideation.

Suicidal ideation is one of the symptoms listed in the criteria for a 70 percent rating.  However, the treatment records (and the VA examinations) do not indicate that the Veteran has suicidal ideation that has a severe, or even moderate, impact on his social or occupational functioning.  Rather, the suicidal thoughts are described as passive, without intent, and transient in nature.  Generally, the Veteran's treatment records and VA examinations explicitly note the absence of suicidal ideation.  Moreover, in evaluating symptoms in the context of the rating criteria, it is the effect of the symptoms that are paramount, rather than the presence of a particular symptom (e.g. suicidal thoughts).  The evidence of record does not support a finding that any transient suicidal thoughts (even together with other symptoms) result in occupational and social impairment with reduced reliability and productivity (50 percent criteria), much less in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood (70 percent criteria).

Similarly, the Veteran's representatives point to the "obsessional ritual" of his water phobia.  While his fear of water does impact his choice of leisure activities, vacation destinations, and influences his nightmares, the medical evidence does not support finding that this symptom (together with the other symptoms) results in social or occupational impairments more closely approximating those of the 50 percent or higher ratings.  Neither the GAF scores nor the descriptions of the impairments as summarized above support finding more than "mild to moderate" impairments.

The Board also disagrees with the representatives' characterization of January and February 2014 VA Mental Health Notes as indicating "an inability to establish and maintain effective work and social relationships, difficulty adapting to stressful situations, disturbances of mood and motivation, anger, irritability, and suspiciousness."  See September 2016 Informal Hearing Presentation at p. 2.  Rather, the notes document family conflict primarily involving a long-standing estrangement from his son with resulting (temporary) isolation from his wife.  By the end of February, his relationship with his wife was better (though he still had some frustration).  The records indicate that this situation did not reflect general impairments, but, instead, a specific intra-family conflict that was discussed and evaluated at VA examinations and in treatment records.  While the conflict is noted as significant, the medical evidence does not indicate that his PTSD results in "an inability to establish and maintain effective work and social relationships, difficulty adapting to stressful situations", only that the Veteran has intermittent impairments in his social functioning and that he does seek effective means of adapting to the stressful situations (as exemplified by the improvement in his interactions with his wife, including due to use of strategies discussed in treatment records).  Though relevant, estrangement from a single family member, in the context of a record that otherwise documents social engagement and various long-term relationships, does not constitute "an inability to establish and maintain effective...social relationships."

As for anger and irritability, those symptoms do not result in periods of violence (see 70 percent criteria) and are consistent with the mild to moderate impairments described by the VA examiners.  Being irritable, easily frustrated, or having occasional verbal confrontations is consistent with the 30 percent criteria.  The Board finds that these symptoms and situations do not rise to the level of angry outbursts with violence contemplated by the 70 percent criteria and they do not more closely approximate the criteria for a 50 percent rating.

The Veteran's representatives also argue that the Veteran's chronic sleep impairments, such as caused by this Veteran's nightmares, justify a rating in excess of 30 percent, but chronic sleep impairments are expressly contemplated by the 30 percent criteria.  The evidence is against finding that the sleep impairments are of an unusual severity or intensity that would warrant a higher rating, notwithstanding their inclusion in the 30 percent criteria.

In short, the Board finds that the Veteran's symptoms and functional impairments from 2004 to 2016 more closely approximate the criteria for a 30 percent rating.  While he does have some symptoms suggestive of, but not identical to, those listed in the criteria for higher ratings (e.g. passive suicidal thoughts, fear of water, irritability), most of the symptoms the Veteran experienced during this time more closely matched those listed in the 30 percent criteria (e.g. depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss).  And, at least as importantly, the VA examiners' and treaters' opinions regarding his overall functional impairments, including as reflected in the assigned GAF scores, indicate occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As discussed above, the Veteran has, in fact, maintained a long marriage, engaged in frequent socializing, and had a supportive social network during this period.

Briefly, the February 2016 VA examination constitutes the first evidence establishing that, at least as likely as not, the Veteran's symptoms more closely approximate the 50 percent criteria (e.g. flattened affect, difficulty establishing and maintaining effective work and social relationships).  Therefore, February 3, 2016, is the date entitlement to the 50 percent rating first arose.  38 C.F.R. § 3.400(o).

The greater weight of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 30 percent disabling for his PTSD prior to February 3, 2016.  The evidence is not in equipoise, so the benefit of the doubt rule is not applicable.  Gilbert, 1 Vet.App. at 53-56.  For the period prior to February 3, 2016, the claim of entitlement to an increased rating for PTSD is denied.

Extraschedular Rating

The Veteran's representative raised the issue of entitlement to an extraschedular rating in the September 2016 Informal Hearing Presentation.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The record contains the results of three thorough examinations in which the mental health professionals detailed the Veteran's symptomatology (e.g. anxiety, depressed mood, irritability) and resulting functional limitations.   The assigned schedular rating is based on symptoms and functional limitations expressly contemplated by the schedular criteria.  The Veteran has complained that his symptoms result in significant occupational and social impairments, but those symptoms as well as the associated functional impacts were all considered in assigning the 30 percent staged rating for PTSD.  (The 50 percent rating effective February 3, 2016, is not on appeal.)  Higher schedular ratings were available, but the Board determined the criteria for those ratings had not been met.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.

The Veteran is also service-connected for a left foot disability (20 percent), tinnitus (10 percent), bilateral hearing loss (noncompensable), and a dental condition (noncompensable).

The rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.  The service-connected conditions other than PTSD are relatively minor (20 percent, 10 percent, and noncompensable) and there is no indication in the record that they produce any combined effect that is not contemplated by the schedular criteria for rating those conditions.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected PTSD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.


ORDER

Entitlement to an initial evaluation in excess of 30 percent disabling prior to February 3, 2016, for the Veteran's service-connected PTSD is denied.


REMAND

As noted in the Introduction, the Veteran explicitly claimed entitlement to TDIU in September 2016.  Although the claim is "part and parcel" of the increased rating claim decided above, see Rice, 22 Vet.App. at 453-55, the Board finds that the Veteran is entitled to further development (e.g. appropriate notice, obtaining employment records) and initial adjudication of the claim by the AOJ.  Consequently, the matter is remanded to permit AOJ development and initial adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a VCAA notice letter notifying him and his representatives of the evidence necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The notice should enclose a blank VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability").  The Veteran and his representatives should be provided with an opportunity to respond.

2.  After sending the notice letter and conducting any further development deemed necessary, including obtaining any needed medical opinions, adjudicate a claim for total disability rating based on individual unemployability (TDIU) as a result of his service-connected disabilities.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


